              UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Civil Action No.

KEVIN YARBROUGH,                   )
                                   )
                                   )
            Plaintiff,             )
                                   )
                v.                 )
                                       NOTICE OF REMOVAL TO
                                   )
                                          FEDERAL COURT
                                   )
BUILDING MAINTENANCE               )
SERVICES, LLC; and                 )
SURFACE LOGIC, LLC                 )
                                   )
                     Defendants.

      Defendants Building Maintenance Services, LLC and Surface

Logic, LLC (“Defendants”), by and through the undersigned counsel,

respectfully remove the above-entitled action from the Superior Court

of Durham County, North Carolina, to the United States District Court

for the Middle District of North Carolina, pursuant to 28 U.S.C. § 1331,

§ 1441, and § 1446. In support of this Notice of Removal, Defendants

state as follows:

      1.    On December 17, 2018, Plaintiff filed a Complaint in the

Superior Court of Durham County, North Carolina, styled “Kevin

Yarbrough v. Building Maintenance Services, LLC; and Surface Logic,

LLC,” that was assigned Civil Action No. 18 CVS 004270 (“Superior

Court action”). The Registered Agent for Building Maintenance




   Case 1:19-cv-00098-TDS-JLW Document 1 Filed 01/18/19 Page 1 of 5
Services, LLC was served with the Summons and Complaint on or

about December 20, 2018. The Registered Agent for Surface Logic, LLC

was served with the Summons and Complaint on or about December

26, 2018.

         2.       Pursuant to 28 U.S.C. § 1446(a), a copy of all processes and

pleadings served upon Defendants are attached hereto as Exhibit A.

         3.       This notice is being filed within thirty (30) days of the date

of service of the Summons and Complaint in this cause on Defendants;

accordingly, this Notice is timely filed pursuant to 28 U.S.C. § 1446(b).

Defendants are represented by the undersigned counsel and consent to

removal.

         4.       Plaintiff’s claims for relief against Defendants in the

Superior Court action are for discrimination in violation of the

Uniformed Services Employment and Reemployment Rights Act, 28

U.S.C. § 4301 et seq. (“USERRA”), violation of the Family and Medical

Leave Act, 29 U.S. Code § 2601, et seq. (“FMLA”), wrongful discharge in

violations of public policy as articulated in N.C.G.S. § 127B-10 et seq.

and of public policy as expressed in the Equal Employment Practices

Act, N.C.G.S. § 143-422.1 et seq., and in the Persons Disabilities

Protection Act, N.C.G.S. § 168A-2 et seq., and also for punitive damages

under N.C.G.S. § 1D-1.

                                          2
4831-2534-5157, v. 1


    Case 1:19-cv-00098-TDS-JLW Document 1 Filed 01/18/19 Page 2 of 5
         5.       This action is being removed to Federal Court based on

federal question jurisdiction in that this action purportedly arises

under the laws of the United States, namely 28 U.S.C. § 4301 et seq.

(“USERRA”), and 29 U.S. Code § 2601, et seq. (“FMLA”), as Plaintiff

alleges that Defendants violated his rights under said statutes.

         6.       This action involves a civil suit for damages arising under

the laws of the United States and involves federal questions. Federal

jurisdiction is therefore founded upon 28 U.S.C. § 1331 and this action

is removable to federal court pursuant to 28 U.S.C. § 1441. Therefore,

Defendants file this notice of removal of this action from the Superior

Court of Durham County, North Carolina to the United States District

Court for the Middle District of North Carolina as this court has

original jurisdiction over this Superior Court action.

         7.       Defendants contend that the United States District Court

would be acting within its discretion by exercising supplemental

jurisdiction over the remaining state law claims, if any, pursuant to 28

U.S.C. § 1367.

         8.       Written notice of filing of this Notice will be served upon

the adverse party in this action as required by law.

         9.       Attached to this notice as Exhibit A are copies of the

Summons and Complaint filed in the Superior Court action.

                                         3
4831-2534-5157, v. 1


    Case 1:19-cv-00098-TDS-JLW Document 1 Filed 01/18/19 Page 3 of 5
         10.      A copy of this Notice of Removal is being served on the

Clerk of Court of Durham County, North Carolina contemporaneously

with the filing of this Notice of Removal, as shown by the notice

attached as Exhibit B.

         WHEREFORE, Defendants respectfully request that this action

be removed from the Superior Court of Durham County, North

Carolina, to the United States District Court for the Middle District of

North Carolina, and that this Court assume jurisdiction over this

action, and proceed to final determination thereof.

         This the 18th day of January 2019.


                             /s/ MEREDITH A. FITZGIBBON
                             Patrick H. Flanagan, NC Bar No. 17407
                             Meredith A. FitzGibbon, NC Bar No. 50703
                             Attorneys for Defendants
                             Cranfill Sumner & Hartzog LLP
                             Post Office Box 30787
                             Charlotte, North Carolina 28230
                             Telephone: (704) 332-8300
                             Fax: (704) 332-9994
                             E-mail: phf@cshlaw.com
                                      mfitzgibbon@cshlaw.com




                                       4
4831-2534-5157, v. 1


    Case 1:19-cv-00098-TDS-JLW Document 1 Filed 01/18/19 Page 4 of 5
                       CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the Notice of Removal to

Federal Court with the Clerk of Court using the CM/ECF system and

mailed the document via the United States Postal Service, postage pre-

paid and addressed to:

         Brandon S. Atwater
         Atwater Law PLLC
         400 West Main Street, Suite 612
         Durham, NC 27701
         b.atwater@atwaterlaw.com
         Attorney for Plaintiff

         This the 18th day of January, 2019.


                           /s/ MEREDITH A. FITZGIBBON
                           Patrick H. Flanagan, NC Bar No. 17407
                           Meredith A. FitzGibbon, NC Bar No. 50703
                           Attorneys for Defendants
                           Cranfill Sumner & Hartzog LLP
                           Post Office Box 30787
                           Charlotte, North Carolina 28230
                           Telephone: (704) 332-8300
                           Fax: (704) 332-9994
                           E-mail: phf@cshlaw.com
                                    mfitzgibbon@cshlaw.com




                                       5
4831-2534-5157, v. 1


    Case 1:19-cv-00098-TDS-JLW Document 1 Filed 01/18/19 Page 5 of 5
